ORDER
PER CURIAM.
Lisa. R. Southard (Defendant) appeals from the judgment and sentence entered following her conviction by a jury of possession of methamphetamine in violation of Section 195.202 RSMo 1994. The trial court sentenced Defendant to three years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
*459The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).